Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered August 13, 2013. The order, insofar as appealed from, granted that part of the motion of defendant seeking summary judgment dismissing the first cause of action for fraudulent inducement.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Violet Realty, Inc. v Gerster Sales & Serv., Inc. ([appeal No. 2] 128 AD3d 1348 [2015]). Present— Centra, J.P., Peradotto, Lindley and DeJoseph, JJ.